Case 1:20-cv-15672-RMB-AMD Document 11 Filed 04/13/21 Page 1 of 4 PageID: 77



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

KEISHAWN BROWN,                      :      CIV. NO. 20-15672 (RMB-AMD)
                                     :
                  Plaintiff          :
                                     :
      v.                             :      MEMORANDUM AND ORDER
                                     :
SGT. N. SCHMIDT, et al.,             :
                                     :
                  Defendants         :

      This   matter    comes      before    the   Court     upon   Plaintiff’s

Supplemental Complaint 1 filed on February 17, 2021. (Supp’l Compl.,

Dkt. No. 9.) On January 6, 2021, the Court granted Plaintiff’s

application to proceed in forma pauperis and proceeded in part and

dismissed in part Plaintiff’s complaint, pursuant to 28 U.S.C. §

1915(e)(2)(B). (Opinion, Dkt. No. 3; Order, Dkt. No. 4.) The Court

incorporates the January 6, 2021 Opinion and Order by reference

and   sets   forth   only   the   new    allegations   in   the    supplemental

complaint, which the Court assumes to be true solely for purposes

of screening for dismissal under 28 U.S.C. §§ 1915(e)(2)(B),


1The Court will treat Plaintiff’s amended complaint (Dkt. No. 9)
as a supplemental complaint under Federal Rule of Civil Procedure
15(d) because Plaintiff did not reallege claims that the Court
permitted to proceed upon screening the original complaint. The
Court assumes Plaintiff wishes to proceed with his original claims
but was unaware that an amended complaint completely replaces the
original complaint. Any future amended complaints by Plaintiff in
this action shall replace the original and supplemental complaints
and contain all allegations and claims that Plaintiff wishes to
bring in this action. If previous claims are eliminated from any
future amended complaint, the Court will assume Plaintiff no longer
wishes to proceed with those claims.
Case 1:20-cv-15672-RMB-AMD Document 11 Filed 04/13/21 Page 2 of 4 PageID: 78



1915A(b)(1) and 42 U.S.C. § 1997e(c)(1). See Ashcroft v. Iqbal,

556 U.S. 662, 679, (2009) (“[w]hen there are well-pleaded factual

allegations,     a    court    should   assume      their   veracity       and     then

determine whether they plausibly give rise to an entitlement to

relief”)). The Court further holds Plaintiff to the requirement in

Federal   Rule   of    Civil    Procedure        11(b),   that    by     signing   his

supplemental complaint he represents “the factual contentions have

evidentiary support or, if specifically so identified, will likely

have   evidentiary      support   after      a    reasonable      opportunity      for

further investigation or discovery[,]” subject to sanctions under

Rule 11(c) if the representations are false.

       In the supplemental complaint, Plaintiff has alleged facts

that are sufficient to state a claim against Lieutenant Long for

violating     Plaintiff’s      right    to   association         under    the    First

Amendment. Plaintiff alleged that Long deprived him of J-Pay

(email) or phone privileges despite knowing that Plaintiff did not

lose these privileges as a consequence of his prison disciplinary

hearing. (Supp’l. Compl., ¶¶ 1-9, Dkt. No. 9.)

       With   respect     to    his     Eighth      Amendment      conditions       of

confinement claims against Ganesh and Shimonis, Plaintiff alleges

that they deprived him of any opportunity for exercise, indoor or

outdoor, for 80 days. (Supp’l. Compl. ¶12, Dkt. No. 9.) The Court

will allow this claim to proceed. However, Plaintiff has not set
                                         2
Case 1:20-cv-15672-RMB-AMD Document 11 Filed 04/13/21 Page 3 of 4 PageID: 79



forth sufficient facts to reasonably infer that Ganesh and Shimonis

deprived Plaintiff of all physical exercise in retaliation for his

exercise of a constitutional right. Therefore, the First Amendment

retaliation    claim   in   the   supplemental   complaint   is    dismissed

without prejudice.

      IT IS on this 12th day of April 2021,

      ORDERED that the Supplemental Complaint (Dkt. No. 9) shall be

filed; and it is further

      ORDERED that Plaintiff’s First Amendment right of association

claim against Lieutenant Long in his individual capacity and

Plaintiff’s Eighth Amendment claims against Defendants Ganesh and

Shimonis in their individual capacities may proceed; Plaintiff’s

First   Amendment      retaliation    claims     are   dismissed    without

prejudice; and it is further

      ORDERED that the Clerk shall issue summons in connection with

the USM-285 Forms for Defendants Schmidt, Salanitro, Long, Ganesh

and Shimonis that have been submitted by Plaintiff, and the Marshal

shall serve summons, the Complaint and Supplemental Complaint

(Dkt. Nos. 1 and 9), this Order, and the Court’s January 6, 2021

Opinion and Order (Dkt. Nos. 3, 4) to the addresses specified on

the USM-285 Forms, with all costs of service advanced by the United

States; and it is further



                                      3
Case 1:20-cv-15672-RMB-AMD Document 11 Filed 04/13/21 Page 4 of 4 PageID: 80



      ORDERED that Defendants Schmidt, Salanitro, Long, Ganesh and

Shimonis shall file and serve responsive pleadings within the time

specified by the Federal Rules of Civil Procedure; and it is

further

      ORDERED that the Clerk of the Court shall serve Plaintiff

with a copy of this Order via regular U.S. mail.


                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                     4
